Exhibit 99.1 Digimarc Reports Fourth Quarter and Full Year 2016 Financial Results Beaverton, Ore. — February 22, 2017 — Digimarc Corporation (NASDAQ: DMRC) reported financial results for the fourth quarter and full year ended December 31, 2016. Fourth Quarter 2016 Financial Results Revenue for the fourth quarter of 2016 totaled $5.2 million compared to $5.0 million in the same quarter a year-ago. The increase was primarily due to higher service revenue. Operating expenses for the fourth quarter of 2016 totaled $9.0 million compared to $8.3 million in the fourth quarter of 2015. The increase was primarily due to higher investments in sales, marketing and engineering as the company continues to address important opportunities in market development and delivery for Digimarc Discover and Digimarc Barcode. Operating loss for the fourth quarter of 2016 totaled $5.9 million compared to an operating loss of $5.3 million in the same quarter a year ago. The higher operating loss was primarily due to higher operating expenses. Net loss for the fourth quarter of 2016 totaled $5.8 million or $(0.57) per diluted share, compared to a net loss of $5.3 million or $(0.62) per diluted share in the fourth quarter of 2015. At quarter-end, cash, cash equivalents and marketable securities totaled $60.5 million, compared to $66.3 million at September 30, 2016. Full Year 2016 Financial Results Revenue for the full year 2016 totaled $21.8 million compared to $22.2 million in 2015. The decrease was primarily the result of lower subscription revenue. Operating expenses for the full year 2016 totaled $35.2 million compared to $31.2 million in 2015. The increase was primarily due to higher investments in sales, marketing and engineering as the company continues to address important opportunities in market development and delivery for Digimarc Discover and Digimarc Barcode. Operating loss for the full year 2016 totaled $21.9 million compared to an operating loss of $18.0 million a year ago. The higher operating loss was primarily due to higher operating expenses. Net loss for the full year 2016 totaled $21.7 million or $(2.36) per diluted share, compared to a net loss of $17.9 million or $(2.19) per diluted share in 2015. Conference Call
